The facts in this case, as testified to by prosecuting witness, *Page 306 
and corroborated, as to her immediate outcry, by her small son, who appears to have been about five years of age at the time the assault was said to have been committed, tend to make out a case against the defendant of sufficient weight to go to the jury for their determination. Wherever this is the case, the general affirmative charge as requested by defendant is properly refused, and where motion for new trial has been made and overruled by the trial court, on the ground that the verdict of the jury is contrary to the evidence, this court will indulge every presumption in favor of the ruling of the lower court to sustain its rulings. Wigginton v. State, 17 Ala. App. 651, 87 So. 698.
The very persuasive and lengthy brief of counsel for appellant has been read and considered. We recognize and adhere to the rule that any fact which may show or tend to show a bias or prejudice on the part of a witness then testifying adversely to defendant may be brought out on cross-examination. We are also familiar with the extended limits of this rule in Ex parte Morrow,210 Ala. 63, 97 So. 108. We cannot, however, be brought to see how the fact that the prosecuting witness' reluctance to attend court as a witness for the state could or would tend to show bias or ill feeling on her part as against the defendants. The experiences of dealing with human actions and motives would tend to prove otherwise. At most, it would only tend to show a reluctance on the part of a woman to testify in a public trial to facts of a most delicate nature affecting her person. The court therefore committed no error in refusing to admit testimony that the witness Maudie Barr had on several occasions refused to attend the preliminary trial in the county court.
Evidence of illicit relationship between the party alleged to have been assaulted and one Bill Haisten was properly excluded. Haisten was not at that time a witness in the case, and in no way connected with it.
Appellant dwells at length upon the ruling of the court in excluding from the jury the testimony by the wife and daughter of defendant that:
  "On one occasion Maudie Barr went to the front yard of defendant on the afternoon of the day she was alleged to have been assaulted, and that witness took a brick and started to hit Mrs. Barr, and made her leave and get out of her yard."
Also, that, when the wife and daughter were down at Mrs. Barr's one morning in November, 1921, at about daybreak, and defendant and Mrs. Barr were seen at the barn door having intercourse, the wife said to her daughter, "I've caught them." It was relevant, and the court permitted the defendant to prove the act of intercourse at the barn, and permitted proof of admissions made by Mrs. Barr at defendant's house. The details of what occurred at the house were not admissible, and a declaration by the wife to a third party as to what she saw would not be legal testimony to any fact in issue. It is only insisted that this testimony is admissible as an undenied accusation made in the presence of the accused. That rule would not apply here. Mrs. Barr was not on trial on the charge of illicit intercourse, and acts of unchastity are not admissible to impeach her character for veracity.
The rulings of the court upon the admission of testimony by defendant's daughter as to how the witness Maudie Barr appeared when in the company of defendant, if error, was not such as to affect the substantial rights of defendant. Besides, it can never be said, as matter of law, that when a woman appears to be friendly with a man such facts evidence undue intimacy. As to the cordial relations between the defendant and Mrs. Barr prior to the alleged assault, there was ample proof, admitted, and not disputed, to establish the fact beyond peradventure. That being a fact, the defendant had the full benefit of the proof sought.
There was no question as to the competency of the witness Daisy Belle to testify as a witness, and hence the questions as to her age were properly objected to. 12 Mich. Dig. p. 1113 (22).
The question of the impeachment of Mrs. Barr, the principal state's witness, was for the jury.
We find no error in the record, and the judgment is affirmed.
Affirmed.